Citation Nr: 0833670	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  02-15 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include as secondary to the veteran's service-connected 
right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1956 to March 
1959 and from August 1967 to September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in September 2006 and testified regarding his 
symptomatology. A transcript is of record.

In March 2008, the Board remanded this matter to the RO for 
further evidentiary development.


FINDING OF FACT

A left knee disability was not manifested during service or 
to a compensably disabling degree within one year of 
separation from active duty service and is not  related to 
active duty service or to a service-connected disability.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active military service and it is not proximately due to a 
service-connected disorder. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2007). 





REASONS AND BASES FOR FINDING AND CONCLUSION


Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in January 2002. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide. Additionally, a March 2006 letter informed the 
veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection is granted 
and complies with the holding of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical records, private medical 
records, hearing testimony, and lay statements are associated 
with the claims file. Additionally, the veteran was afforded 
multiple VA examinations. See Charles v. Principi, 16 Vet. 
App. 370 (2002) ((Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.")).

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

The veteran seeks service connection for a left knee 
disability, to include as secondary to his service-connected 
right knee disability. Having carefully considered the claim 
in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against the claim and the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury occurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic disability during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

The veteran's service treatment records indicated that the 
veteran was treated for bursitis of the left knee. The 
veteran's 1968 separation examination is negative for any 
complaints, treatment, or diagnosis of a left knee 
disability.

The veteran was involved in an automobile accident in May 
1995. The veteran reported his left knee hit the dashboard so 
hard it caused a dent. (See June 1995 medical record of Dr. 
RSP).

In a July 1995 medical treatment record of Dr. JAW, the 
veteran was examined as a follow-up for an arthroscopy of the 
left knee. The impressions of the examiner were left knee 
status post motor vehicle accident; status post arthroscopy 
of the left knee with debridement of a chondral tear, medial 
femoral condyle and trochlea, as well as a patella and a 
lateral meniscus tear.

In October 2000, the veteran underwent a VA examination. X-
ray studies indicated a normal left knee. A computed 
tomography (CT) scan indicated the left knee showed a benign 
bony protuberance coming from the proximal anterior tibia and 
was compatible with an old fracture or Osgood-Schlatter-type 
trauma. 

In September 2003, the veteran had a VA examination. There 
was no indication or acknowledgement that the examiner had or 
reviewed the claims file and any medical records. The veteran 
was diagnosed with left knee status post partial lateral 
meniscectomy and debridement of large chondral tears on the 
medial femoral condyle and on the undersurface of the patella 
over the lateral articulating facets. The examiner stated it 
was at least as likely than not that the veteran's left knee 
complaints in the service were early manifestation of the 
current left knee disability. 

In January 2005, a VA examiner stated the veteran had the 
results of an August 2004 magnetic resonance imaging (MRI) 
scan of the left knee which showed a complex tear of the 
posterior horn of the medial meniscus and chronic 
chondromalacia with a larger joint effusion. The examiner 
diagnosed degenerative joint disease of the left knee, 
service-connected with residuals. (see March 2005 addendum 
correction).

In a March 2005 VA examination addendum, the examiner stated 
that the veteran had degenerative joint disease of the left 
knee which was not service-connected; less likely than not 
related to the right knee condition.

In June 2005, the veteran was seen by private physician, Dr. 
BHM, who stated the he treated the veteran for degenerative 
changes in his left knee, as well as meniscal tears in the 
left knee in April 2005. 

In September 2005, the veteran submitted a letter from Dr. 
LMK, a private physician. Dr. LMK indicated that the veteran 
was under his care for multiple medical reasons. Dr. LMK 
stated that after reviewing his medical records from the past 
including his time in the Army, he was of the opinion the 
veteran's chronic knee pain started when he was in the 
military and had progressively worsened. Dr. LMK diagnosed 
the veteran with a severe complex tear of the posterior horn 
in the medial meniscus extending into the inferior articular 
surface; a lateral patellar facet chondromalacia patellae; 
marked cartilage thinning; and, severe edema. Dr. LMK opined 
this was all greatly reducing his mobility and kept the 
veteran in constant pain. 

In September 2005, the veteran underwent a VA examination. 
The veteran was diagnosed with degenerative joint disease of 
the left knee.

In July 2007, the veteran had a VA examination. The examiner 
stated he had extensively reviewed the claims file and that 
it was less likely than not the claimed left knee condition 
was related to or caused by the service-connected right knee 
condition. The examiner stated he could find no objective 
evidence of a causative link between the right knee 
degenerative arthritis, which was considered to be post 
traumatic in nature and the condition of the veteran's left 
knee. The examiner stated the veteran had a multitude of 
traumatic injuries, specifically a motor vehicle accident in 
which the left knee struck the dashboard and he soon 
thereafter had arthroscopic repair due to internal 
derangements. 

In an April 2008 VA addendum, the examiner stated that he 
could find no documentation or medical notation which would 
support the concept that the left knee had been worsened or 
aggravated beyond that which one would expect from its 
underlying condition or state, by the condition of the right 
knee. The examiner stated the veteran had arthralgias in both 
knees, and x-rays showed mild degenerative joint disease 
changes in the left knee. The examiner stated that medically 
scientific literature and consultations with orthopedic 
specialists did not support the contention that degenerative 
joint disease in one knee was etiologically related to the 
development of degenerative joint disease in the other knee.  
In the examiner's opinion, there was no evidence that the 
right knee had aggravated the left knee beyond usual natural 
progression.

The Board finds the July 2007 VA examination and subsequent 
April 2008 VA addendum to be highly probative. The examiner 
acknowledged review of the medical records and claims file, 
he was aware of not only in-service events but also the 
veteran's 1995 automobile accident during which the left knee 
struck the dashboard and resulting arthroscopic repair. The 
examiner found no link between any incidents of service and 
the current left knee disability.

The Board finds the September 2005 statement of Dr. LMK to be 
of limited probative value. Although the examiner stated he 
had reviewed the veteran's medical records, there is no 
acknowledgement of the serious automobile accident which 
necessitated the veteran's 1995 left knee surgery. 
Additionally, the conditions of the left knee that Dr. LMK 
described are nearly identical to the injuries the veteran 
incurred in his automobile accident. (See July 1995 medical 
treatment record of Dr. JAW). 

Further, the Board finds limited probative value in the 
September 2003 VA examiner's statement that it was at least 
as likely than not that the veteran's left knee complaints in 
service were early manifestations of a current left knee 
disability. Initially, there is no indication that the 
examiner had or reviewed the claims file or any medical 
records, and all indications from the examination are that 
the examiner relied on the history provided by the veteran. 
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).

The first notation of a left knee disability associated with 
the record is dated in 1995 medical evidence of the veteran 
injuring his knee in a motor vehicle accident. A subsequent 
claim for compensation was filed in February 2000, 
approximately 32 years after his final separation date. This 
gap in evidence constitutes negative evidence that tends to 
disprove the veteran's claim that the veteran had an injury 
in service that resulted in a chronic disability or 
persistent symptoms. See Forshey v. West, 12 Vet. App. 71, 74 
(1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact). 

The veteran also contends that "buddy" statements that were 
submitted in support of his claim were in essence, 
disregarded. (See written statement of May 8, 2002). The 
buddy statements were reviewed and considered by the Board. 
While the veteran and his former servicemen and friends are 
clearly of the opinion that he has a left knee disability 
that is related to service, as laypersons, they are not 
competent to offer an opinion that requires specialized 
training, such as the diagnosis or etiology of a medical 
disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
Competent medical evidence is required. By "competent medical 
evidence" is meant in part that which is provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions. 38 
C.F.R. § 3.159(a). 

The Board also considered whether service connection was 
warranted on a secondary basis. The law provides that 
secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a service-
connected disease or injury." 38 C.F.R. § 3.310(a) (2003). 
See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993). Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc). Establishing service connection 
on a secondary basis therefore requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.

Therefore, the question is whether there is a nexus between 
the claimed left knee disability and the service-connected 
right knee disability. 

As noted above, the July 2007 VA examiner stated it was less 
likely than not the claimed left knee condition was related 
to or caused by the service-connected right knee condition. 
The examiner stated he could find no objective evidence of a 
causative link between the right knee degenerative arthritis, 
which was considered to be post traumatic in nature and the 
condition of the veteran's left knee.  

There is no other medical evidence associated with the file 
that indicates the veteran's left knee disability was 
aggravated or caused by the veteran's service-connected right 
knee disability.






        (CONTINUED NEXT PAGE)



Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a left knee disability, to include 
as secondary to a service-connected right knee disability, 
and the benefit-of-the-doubt rule is not for application. 
38 U.S.C.A. § 5107, Gilbert v. Derwinksi, 1 Vet.App. 49 
(1990).


ORDER


Entitlement to service connection for a left knee disability, 
to include as secondary to the veteran's service-connected 
right knee disability


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


